MANDATE

THE STATE OF TEXAS

TO THE 166TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 8, 2015, the cause upon appeal to revise
or reverse your judgment between

Nell Ramey, Appellant

V.

Jessica A. Pollet, Appellee

No. 04-15-00106-CV and Tr. Ct. No. 2013-CI-04119

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, this appeal is
DISMISSED.

       We ORDER all costs of this appeal taxed against appellant Nell Ramey.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 17, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

           TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-15-00106-CV

                                               Nell Ramey

                                                     v.

                                             Jessica A. Pollet

           (NO. 2013-CI-04119 IN 166TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                   CHARGES         PAID          BY
FILING                             $195.00    NOT PAID      N/A


         Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: $195.00


          Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 17, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853